Citation Nr: 1114377	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-28 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a right ankle disorder. 

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to in-service herbicide exposure. 

4.  Entitlement to service connection for kidney disease, to include as secondary to in-service herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

During the course of the appeal, the Veteran relocated to Georgia and the claims file was transferred to the custody of the RO in Atlanta, Georgia, which is now the agency of original jurisdiction (AOJ).

In January 2011, the Veteran testified at a Board hearing before the undersigned; a transcript of that hearing is of record.  During that month, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  Waivers of RO jurisdiction of such evidence were received in January 2011.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).

The issue of entitlement to a compensable evaluation for bilateral hearing loss has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right ankle disorder, kidney disease, and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Regarding the claim of entitlement to service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Factual Background 

While service treatment records did not show any complaints, findings, or diagnosis of tinnitus, service personnel records detailed that the Veteran was on active duty in the United States Navy from July 1961 to July 1965.  The Veteran's DD Form 214 indicated that his military occupational specialty (MOS) was Aviation Machinist's Mate.

In his June 2004 claim, the Veteran reported that his tinnitus began in 1964. 

A June 2004 private hearing evaluation revealed complaints of bilateral tinnitus with many years noise exposure during Navy and as a firefighter. 

In an August 2007 rating decision, the RO granted entitlement to service connection for bilateral hearing loss. 

In a September 2007 VA fee-based examination report, the Veteran complained of constant tinnitus that began during service in 1963.  He reported being exposed to repeated helicopter and jet engine noise while working as a helicopter mechanic during service without hearing protection.  He reported post-service occupations of working in printing for two years and as a fireman for 26 years, each without hearing protection.  He further indicated that he participated in hunting or recreational shooting without using any hearing protection and had no history of family ear disease, previous ear disease, head trauma, or ear trauma.  The examiner listed a diagnosis of constant tinnitus.  No opinion regarding etiology was rendered.

In an October 2008 statement, a private physician, R. W. F., M. D., opined that the Veteran had bilateral, high pitched ringing tinnitus secondary to high frequency hearing loss.

In a March 2009 VA audiology assessment, the Veteran reported military noise exposure from aircraft, jets, and engines and denied occupational and recreational noise.  He reported constant tinnitus.  

In multiple written statements of record and during his January 2011 hearing, the Veteran asserted that he had suffered from tinnitus since active service or shortly after his release from service.  He contended that his in-service duties as an airplane mechanic exposed him to loud aircraft noises causing tinnitus. 

Analysis

As an initial matter, the Board notes that the post-service VA and private examination results dated from 2003 to 2009 did reflect findings of tinnitus.  Shedden element (1) is therefore met.

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented MOS during his period of active duty.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to tinnitus.  Accordingly, Shedden element (2) is satisfied as to this claim.

A finding of a nexus between the Veteran's current tinnitus and in-service noise exposure is still needed to satisfy Shedden element (3).  As noted above, entitlement to service connection has been awarded for bilateral hearing loss.  The fact that the Veteran has been diagnosed as having bilateral hearing loss and has been awarded service connection for hearing loss adds to the credibility of his contention that his tinnitus is related to service because "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the evidence of record reflects that the Veteran's bilateral hearing loss is noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  In addition, a private physician specifically opined in October 2008 that the Veteran had bilateral, high pitched ringing tinnitus secondary to high frequency hearing loss.

In view of the totality of the evidence, including the Veteran's documented in-service duty assignment, the acknowledged in-service noise exposure, the current findings of bilateral hearing loss and tinnitus, the provisions from The MERCK Manual noted above, the October 2008 private physician opinion, and the credible lay assertions of the Veteran, the Board finds that tinnitus is causally related to noise exposure during active service. 

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

ORDER

Entitlement to service connection for tinnitus is granted. 



REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for a right ankle disorder, kidney disease, and diabetes mellitus is warranted.

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

Service treatment notes showed that the Veteran complained of swollen or painful joints on enlistment in July 1961.  The examiner considered all complaints not to be disqualifying.  A June 1962 clinical record detailed that the Veteran injured his right ankle.  X-ray findings were noted to reveal fracture of the medial malleolus of the right tibia.  Additional records dated in July 1962, September 1962, and July 1964 showed additional right ankle complaints and treatment.  A July 1965 service separation examination report did not reflect any right ankle findings. 

Post-service private treatment records dated in November 1996 detailed decreased neurological findings of the ankle.  A May 2002 X-ray report from Baptist Medical Center listed an impression of fracture of right calcaneus and old post traumatic and arthritic changes of the right ankle joint with old avulsion fractures of the distal tibia and fibula.  

Additional private treatment records from Kaiser Permanente and Peachtree Orthopaedic Clinic showed that the Veteran suffered a right foot and ankle injury, receiving treatment for right foot calcaneal fracture with cellulitis in May and June 2002.  A May 2002 X-ray report showed no fracture of the ankle but some degenerative spurring of the medial malleolus.  Right foot X-ray reports dated in September and December 2002 listed an impression of old fracture of the calcaneus.  An August 2003 procedure report from Kaiser Permanente listed an assessment of early degenerative arthritis of the right subtalar joint. 

In an August 2004 private treatment record from Peachtree Orthopaedic Clinic, R. H. P., M. D. noted that it was the Veteran's initial visit with him for pain in the hind foot and ankle.  It was indicated that the Veteran reported an in-service ankle fracture that was treated nonoperatively and complained that he never had complete resolution of his ankle symptoms.  The physician further noted that the Veteran subsequently suffered a calcaneus fracture that was also treated nonoperatively at the clinic.  X-ray findings were listed as minimal degenerative changes in the subtalar joint, a well-healed calcaneus fracture, and chronic modest degenerative arthritis in the ankle.  He opined that he thought the Veteran's ankle remained service-connected with symptoms that remained mostly ankle-related. 

Private treatment notes dated from May 2005 to January 2009 from T. A. B., DPM (Doctor of Podiatric Medicine) reflected findings of post traumatic degenerative joint disease of the right subtalar joint status post calcaneal fracture, right sinus tarsi syndrome, degenerative joint disease of the right sub talar joint (posterior facet) due to previous traumas, and post traumatic edema of the right subtalar joint.  In a July 2006 statement, the same private physician indicated that the Veteran's history demonstrated a right ankle fracture in 1960 as well as a fall from a ladder with resulting right calcaneal fracture in 2002 due to right ankle instability.  The Veteran reported significant instability in the right ankle since his initial injury in 1960.  The physician indicated that his initial office visit in May 2005 yielded a diagnosis of post traumatic degenerative joint disease of the right subtalar joint due to calcaneal fracture.  He further opined that the injury very well may have been due to his instability of the right ankle from his previous injury, although there was no exact way of measuring that conclusion.  

A February 2008 private treatment record from G. D., M.D. listed an assessment of degenerative joint disease of the right subtalar joint.  He reported that he believed the Veteran's history of a 2002 fall injury secondary to ankle instability but acknowledged that he did not have the records to confirm those statements. 

In VA treatment records dated in January 2011 and November 2011, the Veteran complained of chronic right ankle pain and instability due to an in-service injury.  Physical therapy records dated during that month detailed that the Veteran was prescribed exercises to decrease pain and increase stability and that he wore a custom right ankle brace due to a history of frequent buckling.  A January 2011 X-ray report listed an impression of no acute fracture or subluxation affection of the right ankle or foot, marked spurring from the medial malleolus (may be secondary to degenerative change or be posttraumatic in nature), question post traumatic deformity of the posterior calcaneus, and mild dorsal calcaneal enthesophyte formation.  

Multiple lay statements associated with the record in January 2011 detailed that friends had noticed the Veteran have instability or limp since 1966 and 1973.  In multiple written statements and during his January 2011 hearing, the Veteran asserted that he injured his ankle in service and that his current ankle disorder was the result of that in-service injury.  He further reported that he was treated on many occasions after discharge from service for his claimed right ankle disorder for pain, swelling, and instability.

In light of the cumulative record, the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed right ankle disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The claims file reflects that the Veteran has received VA medical treatment from the VA Medical Center (VAMC) in Atlanta, Georgia; however, as the claims file only includes treatment records from that provider dated up to June 2009 with a selection of records dated in January and November 2011, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Finally, in Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely notice of disagreement (NOD) and there is no statement of the case (SOC) issued, the Board should remand, rather than refer, the issues to the RO for the issuance of a SOC.

In the December 2004 rating decision, the Cleveland RO, denied entitlement to service connection for diabetes mellitus and for kidney disease, to include as secondary to in-service herbicide exposure.  In a November 2005 statement, the Veteran expressed disagreement with the RO's denials of those issues.  Thereafter, in an August 2007 letter, the RO informed the Veteran that his claims had been stayed pending judicial action.

On September 21, 2006, the Secretary of Veterans Affairs imposed a stay at the Board on the adjudication of claims affected by Haas v. Nicholson, 20 Vet. App. 257 (2006).  That decision of the United States Court of Appeals for Veterans Claims (Court) reversed a decision of the Board which denied service connection for disabilities claimed as a result of exposure to herbicides.  On May 8, 2008, the United States Court of Appeals of the Federal Circuit (Federal Circuit) issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) reversing the Court's decision which had rejected VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption of exposure to Agent Orange.  The appellant in Haas filed a petition for a writ of certiorari to the United States Supreme Court (Supreme Court), which was denied on January 21, 2009.  Haas v. Peake, 129 S. Ct. 1002 (2009).  In light of the Supreme Court's denial of certiorari, VA's Office of General Counsel advised the Board that adjudication of the previously stayed cases may resume.

As the stay has been lifted and the Veteran's November 2005 statement is accepted as a timely NOD with the December 2004 rating decision on these issues, these matters will be remanded for the issuance of a SOC.  38 C.F.R. §§ 20.201, 20.302(a) (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records pertaining to the claimed right ankle disorder from the Atlanta VAMC, for the period from January 2005 to the present.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed right ankle disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed right ankle disorder is etiologically related to his period of active service, to include the documented in-service right ankle injury and fracture.  In doing so, the examiner should acknowledge and discuss the post-service right ankle/heel injury and subsequent fracture in 2002, the findings made by private physicians of record from 2002 to 2008, and the statements from the Veteran asserting the continuity of symptomatology since service.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  The AMC should issue to the Veteran and his representative a SOC addressing the claims of entitlement to service connection for diabetes mellitus and for kidney disease, to include as secondary to in-service herbicide exposure.  The Veteran is hereby informed that he must submit a timely and adequate substantive appeal as to these issues for the issues to be before the Board on appeal.

5.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of August 2007 SOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


